Case: 11-51037     Document: 00511873649         Page: 1     Date Filed: 06/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 1, 2012
                                     No. 11-51037
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANSELMO REYES-ARGUELLES, also known as Enselmo Reyes-Arguelles, also
known as Ramiro Reyes-Arguelles, also known as Ramiro Reyes-Hernandez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1722-1


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Anselmo Reyes-Arguelles appeals the 15-month within-guidelines sentence
imposed in connection with his conviction for illegal reentry after deportation.
Reyes-Arguelles argues that his sentence, which is near the top of the applicable
guidelines range, is substantively unreasonable. Specifically, he contends that
the Guideline that governs illegal reentry offenses produced an unreasonable
sentence because it is not empirically based, resulted in double and triple


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51037    Document: 00511873649      Page: 2   Date Filed: 06/01/2012

                                  No. 11-51037

counting of his criminal history, and failed to account for the nonviolent nature
of his offense and his personal history and circumstances.
      The substantive reasonableness of a sentence is reviewed for abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Because Reyes-
Arguelles’s sentence was within his advisory guidelines range, his sentence is
presumptively reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). Reyes-Arguelles challenges the presumption of reasonableness
applied to his sentence but acknowledges the issue is foreclosed and raises it
only to preserve the issue for further review. See United States v. Mondragon-
Santiago, 564 F.3d 357, 366-367 (5th Cir. 2009).
      We have consistently rejected the argument that the seriousness of the
offense of illegal reentry is overstated because U.S.S.G. § 2L1.2 lacks an
empirical basis and gives heavy weight to criminal history. See United States
v. Rodriguez, 660 F.3d 231, 232-33 (5th Cir. 2011); United States v. Duarte, 569
F.3d 528, 529-30 (5th Cir. 2009). Similarly, we have not been persuaded by the
contention that the Guidelines fail to account for the nonviolent nature of an
illegal reentry offense. See United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th
Cir. 2006).
      Also, Reyes-Arguelles contends that his guidelines range failed to account
for his personal history and circumstances. The district court listened to Reyes-
Arguelles’s arguments for a lesser sentence but imposed a sentence within the
guidelines range. Reyes-Arguelles has not shown sufficient reason for this court
to disturb the presumption of reasonableness applicable to his sentence. See
Cooks, 589 F.3d at 186.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2